[logo - American Funds®] Summary Prospectus Supplement For the following funds with summary prospectuses and summary retirement plan prospectuses dated November 1, 2009 Intermediate Bond Fund of America® U.S. Government Securities FundSM January 4, 1.Applicable to Intermediate Bond Fund of America only. The table under the heading “Portfolio counselors” in the “Management” section of the summary prospectus and summary retirement plan prospectus is amended in its entirety to read as follows: Portfolio counselor/Fund title (if applicable) Portfolio counselor experience in this fund Primary title with investment adviser (or one of its divisions) John H. Smet President and Trustee 18 years Senior Vice President – Fixed Income, Capital Research and Management Company David A. Hoag Vice President 7 years Senior Vice President – Fixed Income, Capital Research and Management Company Mark A. Brett Less than 1 year Vice President – Fixed Income, Capital Research Company 2.Applicable to U.S. Government Securities Fund only. The table under the heading “Portfolio counselors” in the “Management” section of the summary prospectus and summary retirement plan prospectus is amended in its entirety to read as follows: Portfolio counselor/Fund title (if applicable) Portfolio counselor experience in this fund Primary title with investment adviser (or one of its divisions) John H. Smet President and Trustee 23 years Senior Vice President – Fixed Income, Capital Research and Management Company Thomas H. Hogh Vice President 13 years Senior Vice President – Fixed Income, Capital Research Company Fergus N. MacDonald Less than 1 year Vice President – Fixed Income, Capital Research Company Wesley K.-S. Phoa Less than 1 year Vice President – Fixed Income, Capital Research Company Keep this supplement with your summary prospectus and/or summary retirement plan prospectus Lit No. MFGESL-014-1209PLitho in USACGD/B/10060-S2415800065219 THE FUND PROVIDES SPANISH TRANSLATION IN CONNECTION WITH THE PUBLIC OFFERING AND SALE OF ITS SHARES. THE FOLLOWING IS A FAIR AND ACCURATE ENGLISH TRANSLATION OF A SPANISH LANGUAGE PROSPECTUS SUPPLEMENT FOR THE FUND. /s/ KIMBERLY S. VERDICK KIMBERLY S.
